DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed December 13, 2021 is acknowledged and entered.  Claims 1-17 have been examined and deemed allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tracy Palovich on December 13, 2021.  The application has been amended as follows: 
IN THE CLAIMS:
Claim 1. (Currently Amended)  An immunogenic composition for inducing an immune response against Hand Foot and Mouth Disease caused by EV71 and CA16 comprising:
an antigen that is a synthetic construct selected from the recombinant protein sequences as represented by SEQ ID No. 2 (named as MEV1) and SEQ ID No. 4 (named as MEV2);
one or more adjuvants;
one or more stabilizers; and
a physiologically acceptable buffer selected from phosphate or citrate buffer;
wherein the immunogenic composition is stable for at least 2 years at 5 ±3°C and up to 2 weeks at 37°C.

Examiner’s Comment
	The amendment to claim 1 is consistent with the claim amendments submitted in the preliminary amendment filed December 13, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are directed to an immunogenic composition comprising an antigen that comprises either SEQ ID NO: 2 or SEQ ID NO: 4, both of which are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648